THEAYTORNEYCZENEEAL
                     OFTEXAS




Hon. D. A. Davidson, Director
Livestock Sanitary Commission
2002 W. T. Waseoner Bldg.
Fort Worth, T<gas
                     Opinion NO. V-565.
                        Re:   Authority of Livestock
                              Sanitary Commission to
                              purchase metal ear tags
                              and pay for same out of
                              an appropriation for dip
                              material and cattle mark-
                              ing paint.
Dear Sir:
            Reference i:-made to your letter of April 22,
1948, which reads:
    nThis Commission has found it necessary in
    certain phases of disease control to prop-
    erly identify and designate specific ani-~
    mals. For this purpose there is contemplat-
    ed the purchase of metal ear tags.
    "There is appropriated to the Commission
    for the biennium ending August 31,~1949,
    five thousand dollars for dipping material
    and cattle marking paint. It occurs to us
    that the word material, as used in the ap-
    propriation, embraces the implements or ap-
    paratus necessary to do a particular thing-
    this particular thing being the identifica-
    tion of livestock.
     "Cattle marking paint is used for temporary
     identification, while the metal ear tag is a
     permanent identification of an animal.
            QUESTION:   Can the appropriation for
                        dipping material and cattle
                        marking paint be construed
                        to embrace metal ear tags for
                                                            ..



Hon. D. A. Davidson - Page 2   (V-565)


                     proper identification of live-
                     stock, and may expenditure for
                     such tags be made out of ap-
                     propriation for dipping mater-
                     ial and cattle marking paint?"
          The appropriation to which you refer is Item
15 of the appropriation made to the Commission for the
first year of the current biennium (Act.950th Legisla-
ture, p. 885) and reads:
          "Dip Material and Cattle Marking Paint
           $5000."
          In Conference Opinion No. 2374, dated August
1.8,1921, a.former Attorney General had under consider-
ation the question of whether an appropriation made for
a specific purpose could be expended for another purpose.
The opinion held:
         "It is the law of this State that no
    part of the money appropriated by the Legis-
    lature can be used by any person charged with
    its expenditure 'forany purpose other than
    the specific purpose named in the appropria-
    tion bill. An expenditure for a purpose oth-
    er than the one for which the money was ap-
    propriated would be a misapplication of pub-
    lic funds. The Comptroller would not be au-
    thorized to draw his warrant on any fund for
    any purpose except the purpose named in the
    Act, and the Treasurer would be without auth-
    ority to honor a warrant on any fund for any
    purpose except that named in the appropria-
    tion bill."

          We are in accord with the views expressed in
that opinion.
          The'Legislature is presumed to have known that
cattle branding paint and metal ear tags are used for i-
dentification purposes. A metal ear tag cannot be class-
ified as cattle marking paint. The Legislature'specifi-
tally named such paint asone of the two purposes of the
appropriation, but did not so name metal ear tags. It
appears to us that if it had considered such paint as a
dip material, it would not have specifically named it as
-



    Hon. D. A. Davidson - Page 3     (V-565)


    one of the purposes of the appropriation. In view of
    that fact, we believe it would be a strained construc-
    tion of the appropriation to hold that a metal ear tag
    is a "dip material.* Therefore, your question is an-
    swered in the negative.
              Furthermore, you have advised us that metal
    ear tags are necessary in certain phases of disease con-
    trol to properly identify and designate specific animals,
    and are used for permanent identification. The Legisla-
    ture evidently recognized this fact and appropriated to
    the Livestock Sanitary Commission $1,000 for each year of
    the current biennium for "Control of Conta ious Diseases
    including Supplies." (Acts 50th Leg., p. 885, Item 21).
    While this Item does not specifically name metal ear tags
    as one of its purposes, yet the language used therein is
    sufficient to include such tags. In our opinion this is
    the proper appropriation from which expenditures may be
    made for metal ear ta.gswhen used for the control of con-
    tagious diseases or in aid thereof.
                              SUMMARY
              An appropriation~made by the Legislature
          to the Livestock Sanitary Commission for the
          purchase of "Dip material and cattle marking
          paint" may not be legally expended for metal
          ear tags, for the reason such a tag is neither
          a dip material nor a cattle marking paint.
                                    Yours very truly,
                             ATTORNEY GENERAL OF TEXAS

                                   /i&A4.e .u. /-LyAql
                              BY
                                    Bruce W. Eryant
    BWB:wb                         :Assistant



                             FJgZSd
                              ATTORNEY GENERAL